Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 8/29/2022. Claims 1-20 have been examined. Claims 1, 3, 5, 10-12, 17 and 19 have been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 8-15, filed on 8/29/2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shuman et al. Publication No. US 2014/0241354 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman Publication No. US 2019/0132236 A1 (Rahman hereinafter) in view of Shuman et al. Publication No. US 2014/0241354 A1 (Shuman hereinafter).

Regarding claim 1,
Rahman teaches a method performed by an Internet of Things (IoT) hub configured using one or more servers operatively coupled to a wide area network (Fig. 17 – LWM2M server is coupled to an internet), comprising:
receiving a request from an IoT device for connecting to one of a plurality of different IoT solutions, the request including network information (Para 0107 - the SL server receives a registration message from a second IoT device for connection to a Twinning service, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.; and Para 0155 – the server 1702 has several services as location service, twinning service, etc.) 
identifying a subnet among a plurality of distinct subnets using the network information received from the IoT device (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the local network via the Wi-Fi router of house network) from which the IoT device is connecting is identified; and Para 0232 – the system comprising a plurality of distinct subnets: number of gateway devices 14 and terminal devices 18 may be included in the system 10 as desired), wherein the identified subnet provides an interface to the wide area network that enables communications between the IoT hub and the IoT device (Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity interface (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702; and Para 0155 - the LWM2M server 1702 has several services as location service and twinning service in order to the TV screens 1110, 1112 and 1114 receives services from the LWM2M server 1702).
separately grouping other IoT devices based on a corresponding subnet of the plurality of distinct subnet to which each of the other IoT devices belong (Para 0108-0110 - all the devices capable of a certain function (e.g. camera monitoring, displaying video, or generating music) at a certain location (e.g. in the home location) may be candidates for being assigned as part of a twinning group for that specific function, so the SL server 1202 then may check whether the device is in the home location and if it does, the SL server 1202 may group the device and other devices in the home together to internally associate the device with the twinning service; and other devices capable of a particular other function at a particular other location may be grouped into particular other group, wherein the devices at a certain location (e.g. in the home location) are associated to a corresponding subnet as to be explained above).
mapping a […] IoT solution of the plurality of different IoT solutions to a corresponding group of IoT devices based on the corresponding subnet; and connecting the […] IoT solution to the IoT device based on the mapping (Para 0155 - the LWM2M server 1702 has several services as location service and twinning service in order to the TV screens 1110, 1112 and 1114 receives services from the LWM2M server 1702; and Para 0111 – the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data).
Rahman does not teach
mapping a unique IoT solution of the plurality of different IoT solutions to a corresponding group of IoT devices based on the corresponding subnet, wherein each IoT unique solution comprises software configured to interoperate with functionalities supported by the group of IoT devices.
connecting the unique IoT solution to the IoT device based on the mapping.
Shuman teaches:
mapping a unique IoT solution of the plurality of different IoT solutions to a corresponding group of IoT devices based on the corresponding subnet (Para 0066 and Fig. 1E – IoT devices in a certain location are grouped into a group and other IoT devices in a different location is grouped to a different group to implement the desired function; and Fig. 1E states that IoT device group 1 is associated to subnet 160A and IoT device group 2 is associated to subnet 160B; Para 0078-0079 – the device organizer may detect that the projector 810 is turned on during a presentation, and in response thereto, the device organizer may identify a lighting control function that accommodates viewing of the projection screen. The device organizer may then determine a subset of IoT devices 1-N that can implement the lighting control function based on information of these IoT devices), wherein each IoT unique solution comprises software configured to interoperate with functionalities supported by the group of IoT devices (Para 0072 – the device organizer may identify a desired function from a plurality of desired functions to implement in proximity to the plurality of local IoT devices that were detected. For example, the desired function can be including: (i) a specialized lighting control scheme during a movie presentation, and (ii) modifying the temperature in a conference room; wherein the modifying the lighting control function is implemented by IoT devices 1-3 in conference room A); and connecting the unique IoT solution to the IoT device based on the mapping (Para 0081 – The device organizer may then direct the independent device group to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750, and the independent device group of IoT devices 1-3 may implement the desired function by having each of IoT devices 1-3 modify their light emission characteristics).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shuman. The motivation for doing so is to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions (Shuman, Para 0002).

Regarding claim 2, the method of claim 1, 
Rahman teaches
validating that the IoT device is in an acceptable location as defined by a geofence (Para 0128 - the SL server 1202 then checks if the IoT device is in correct location).
receiving location information from the IoT device (Para 0159 - The smart watch then sends an LWM2M update message to the LWM2M server 1702 which includes its location information)
verifying the IoT device is within the established geofence using the received location information (Para 0160 - the LWM2M server 1702 can then check the location of the smart watch)
if the location of the IoT device is inside the established geofence, then connecting the IoT device with an IoT solution based on mapping (Para 0161 - if the smart watch is at home, then the twinning service is activated). 
if the location of the IoT device is outside the established geofence, then rejecting the connection request from the IoT device (Fig. 19 - if the smart watch is not at home, then the twinning service is not activated as showed at step 6 of Fig. 19).

Regarding claim 3, the method of claim 2,
Rahman teaches
the IoT device location information and network information are included with an initiation of the request (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.)

Regarding claim 5, the method of claim 1,
Rahman teaches

The connecting of the unique to the IoT solution to the IoT device is automatically performed responsively to receiving the request from the IoT device ((Para 0107 - the SL server receives a registration message from a second IoT device for connection to a Twinning service; and Para 0161 - if the smart watch is at home, then the twinning service is automatically activated) 


Regarding claim 6, the method of claim 5,
Rahman teaches
the subnet is identified based on a networking device to which the IoT device is connected (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the Wi-Fi router of house network) from which the IoT device is connecting is identified) or is identified based on a network prefix and subnet number contained within an Internet Protocol (IP) address for the IoT device.

Regarding claim 9, the method of claim 1,
Rahman teaches
IoT devices with heterogeneous characteristics are grouped to a same IoT solution (Para 0149 and Fig. 17 – the IoT devices in the home with heterogeneous characteristics as a smart watch, TVs, a security controller, etc. are grouped to the twinning group service).


Regarding claim 10, 
Rahman teaches an Internet of Things (IoT) hub including one or more servers (Fig. 17 – LWM2M server is coupled to an internet) configured to provide various IoT solutions to IoT devices, comprising: one or more processors; and one or more hardware-based memory devices storing computer-readable instructions which, when executed by the one or more processors, cause the IoT hub to: 

automatically add IoT devices to separate groups of loT devices based on a corresponding subnet among a plurality of distinct subnet to which each IoT device belongs (0108-0110 - all the devices capable of a certain function (e.g. camera monitoring, displaying video, or generating music) at a certain location (e.g. in the home location) may be candidates for being assigned as part of a twinning group for that specific function, so the SL server 1202 then may check whether the device is in the home location and if it does, the SL server 1202 may group the device and other devices in the home together to internally associate the device with the twinning service; and other devices capable of a particular other function at a particular other location may be grouped into particular other group; Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, a subnet (the local network via Wi-Fi router of the house network) from which the IoT device is connecting is identified and the devices behind the Wi-Fi router are automatically grouped in order to receive the twinning service from the server; and Para 0160-0161 – after determining that the smart watch is at home, the smart watch is grouped with other home devices in order to receive the twinning service from the server). 

receive a request from an IoT device for connecting to one of a plurality of different IoT solutions, the request including network information comprising an Internet Protocol (IP) address of the IoT device (Para 0107 - the SL server receives a registration message from a second IoT device for connection to a Twinning service, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.; and Para 0155 – the server 1702 has several services as location service, twinning service, etc.).

use the network information to identify a subnet with which the IoT device connects to the IoT hub, the subnet being includes among the plurality of distinct subnet (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the local network via the Wi-Fi router of house network) from which the IoT device is connecting is identified; and Para 0232 – the system comprising a plurality of distinct subnets: number of gateway devices 14 and terminal devices 18 may be included in the system 10 as desired), wherein the identified subnet provides an interface to the wide area network that enables communications between the IoT hub and the IoT device (Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity interface (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702; and Para 0155 - the LWM2M server 1702 has several services as location service and twinning service in order to the TV screens 1110, 1112 and 1114 receives services from the LWM2M server 1702).

verify that the IoT device is located inside a geofence that defines boundaries for approved operations (Para 0109-0110 - the SL server 1202 then checks whether the device is in the home location and if it does, the SL server 1202 internally associates the device with the twinning service).

add the IoT device to the grouped IoT devices responsively to the verifying (Para 0109-0110 – in response to the determining that the device is in the home location, the SL server 1202 internally associates the device with the twinning service).

mapping a […] IoT solution of the plurality of different IoT solutions to a corresponding group of IoT devices based on a corresponding subnet; connect the […] IoT solution to the IoT device based on the mapping (Para 0109-0111 – the SL server 1202 then checks whether the device is in the home location and if it does, the SL server 1202 may group the device and other devices in the home together to internally associate the device with the twinning service, the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data)

Rahman does not teach
mapping a unique IoT solution of the plurality of different IoT solutions to a corresponding group of IoT devices based on the corresponding subnet.
wherein each unique IoT solution comprises software configured to interoperate with functionalities supported by the group of IoT devices.
Shuman teaches:
mapping a unique IoT solution of the plurality of different IoT solutions to a corresponding group of IoT devices based on the corresponding subnet (Para 0066 and Fig. 1E – IoT devices in a certain location are grouped into a group and other IoT devices in a different location is grouped to a different group to implement the desired function; and Fig. 1E states that IoT device group 1 is associated to subnet 160A and IoT device group 2 is associated to subnet 160B; Para 0078-0079 – the device organizer may detect that the projector 810 is turned on during a presentation, and in response thereto, the device organizer may identify a lighting control function that accommodates viewing of the projection screen. The device organizer may then determine a subset of IoT devices 1-N that can implement the lighting control function based on information of these IoT devices), wherein each unique IoT solution comprises software configured to interoperate with functionalities supported by the group of IoT devices (Para 0072 – the device organizer may identify a desired function from a plurality of desired functions to implement in proximity to the plurality of local IoT devices that were detected. For example, the desired function can be including: (i) a specialized lighting control scheme during a movie presentation, and (ii) modifying the temperature in a conference room; wherein the modifying the lighting control function is implemented by IoT devices 1-3 in conference room A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shuman. The motivation for doing so is to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions (Shuman, Para 0002).


Regarding claim 12, the IoT hub of claim 10,
Rahman teaches
the network information includes identification of one or more of a subnet number within an Internet Protocol (IP) address, router, wireless access point, or edge gateway device (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information; and Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702. So, when the IoT devices in the home send data to server 1702 via router 1706, identifier of the router is determined by the server).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Shuman, and further in view of Zalewski et al. Publication No. US 2020/0244297 A1 (Zalewski hereinafter).


Regarding claim 4, the method of claim 1,
Rahman does not teach
receiving user input for assignments of subnets to respective IoT solutions, and wherein the selected IoT solution is based on the assignments.
Zalewski teaches:
receiving user input for assignments of subnets to respective IoT solutions, and wherein the selected IoT solution is based on the assignments (Para 0415 – the user may have multiple sub-networks such as an user home network, an user office network, etc.; and different groups of IOT's that can function within those different sub-networks; and Para 0499 and Fig. 22A – As stated on Fig. 22A, an user may input to select a particular “assign security” level for a particular DCL group within a particular sub-network). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Zalewski. The motivation for doing so is to provide one or more selected services for IoT devices that the user equipment UE can use in a particular network.



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Shuman, and further in view of Vrzic et al. Publication No. US 2019/0007899 A1 (Vrzic hereinafter).

Regarding claim 7, the method of claim 1,
Rahman does not explicitly teach
analyzing parameters for groups of IoT devices and based on the analyzed parameters, predicting an IoT solution with which to connect the IoT device.
Vrzic teaches
analyzing parameters for groups of IoT devices and based on the analyzed parameters, predicting an IoT solution with which to connect the IoT device (Para 0074 - Mobility management functions may include tracking UE locations, tracking area list management and roaming, wherein tracking UE locations may include UE location prediction functions of the roaming, so a particular network slide for connecting to the UE can be predicted when the UE is grouped with new UEs  at new location in roaming).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Vrzic. The motivation for doing so is to provide virtualized functions in control and data planes, and for operating a communication network having network slides (Vrzic, Para 0002).


Regarding claim 8, the method of claim 7,
Rahman teaches
the parameters are grouped by individual IoT devices within the groups of IoT devices, and the parameters include one or more of type of IoT device, serial number, model, utilized one or more sensors, type of data gathered, current subnet utilization, or geographical region or geofence inside which an IoT device is located (Para 0082, 0095 - the CN-CPF/AUSF uses group parameters as IoT device identifier, service subscription and RAN node identifier that is specified by a UE, i.e. geofence inside which an IoT device is located, in order to group the IoT devices together)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Shuman, and further in view of Korrapati et al. Patent No, US 10,440,579 B1 (Korrapati hereinafter).

Regarding claim 11, the IoT hub of claim 10,
Rahman teaches
the […] groups of IoT devices are implemented using a grouping code, (Para 0191 and Fig. 25 - A new oneM2M resource type is defined in order to enable twinning group services. The new resource type is <twinningGroup> 2502 and it stores information for creation, activation and status of the twinning group, wherein the <twinningGroup> includes “twinningGroupId”, “twinningCapability”, “deviceLocation”, and “twinningActivate” information).
Rahman does not teach
the separate groups of IoT devices
in which the grouping code is unique for each customer that has groups of IoT devices that connect to the various IoT solutions provided by the hub.
Shuman teaches:
the separate groups of IoT devices (Para 0066 – the device organizer may determine whether one or more dynamic IoT device group formation criteria have been satisfied and dynamically allocate one or more IoT devices to one or more IoT device groups in response to determining that the dynamic IoT device group formation criteria have been satisfied. For example, IoT devices in a certain location are grouped into a group and other IoT devices in a different location is grouped to a different group to implement the desired function).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shuman. The motivation for doing so is to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.
Korrapati teaches:
in which the grouping code is unique for each customer that has groups of IoT devices that connect to the various IoT solutions provided by the hub (Col. 8 lines 40-45 and Fig. 5 - Device group ID field 510 stores a unique identifier associated with a group of IoT devices 100; and Location SVCs supported field 515 stores data that indicates the particular location services supported by each device 100 of the group of devices identified in field 510; and Col. 15 lines 4-37 and Fig. 8 – Based on user input for selection Speed or Handovers solution (see 830 of Fig. 8,) a speed solution or a handovers solution is applied to the service at location of the IoT devices)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Rahman in view of Shuman, and further in view of Askar Patent No. US 10,291,477 B1 (Askar hereinafter)

Regarding claim 13, the IoT hub of claim 12,
Rahman does not explicitly teach
the identification for the router or wireless access point includes a service set identifier (SSID) or basic service set identifier (BSSID).
Askar teaches
the identification for the router or wireless access point includes a service set identifier (SSID) or basic service set identifier (BSSID) (Col 2 lines 30-35 - The hub connection information may include a service set identifier (SSID) associated with the hub device and instructions to connect to the hub device after the IoT device is powered on).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Askar. The motivation for doing so is to improve the experience users connecting to wireless networks in dense areas.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Du, Shuman, and further in view of Shan et al. Publication No. US 2019/0174449 A1 (Shan hereinafter).

Regarding claim 14, the IoT hub of claim 10,
Rahman teaches 

receive location information from each IoT device (Para 0159 - The smart watch then sends an LWM2M update message to the LWM2M server 1702 which includes its location information). 

verify each IoT device is located inside boundaries defined by the geofences responsive to receiving the location (Para 0160 - the LWM2M server 1702 can then check the location of the smart watch in order to determine whether the smart watch is located in the home).
Rahman does not explicitly teach
periodically receive location information from each IoT device.
Shan teaches
periodically receive location information from each IoT device (Para 0050-0051 – Once registered, the UE 301 updates its registration with the network periodically. When the UE 301 is registered with the network, and the UE context in AMF 321 may hold a valid location for the UE 301 so the UE 301 is reachable by the AMF 321)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Regarding claim 15, the IoT hub of claim 14,
Rahman teaches
the executed instructions further cause the IoT hub to transmit a token to verified IoT devices (Para 0096 - API gateway provides different OAuth access tokens to both applications on the primary and secondary devices for subsequent operations when/if needed).
Rahman does not explicitly teach
wherein the transmitted tokens are configured to expire after a set duration of time after which the verified IoT device re-transmits location information for a new token.
Shan teaches
wherein the transmitted tokens are configured to expire after a set duration of time after which the verified IoT device re-transmits location information for a new token (Para 0051 - the UE 301 performs a Periodic Registration Update procedure triggered by expiration of the periodic update timer to notify the network (e.g., AMF 321) that the UE 301 is still active; and Para 0104 – in order to perform the Periodic Registration Update procedure, the new AMF 321 receives, via RAN 310, location Information related to the cell in which the UE 301 is camping. This information is re-transmitted location information because the prior UE location information has been transmitted in the initial registration of the UE 301)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Du, Shuman and Shan, and further in view of Zalewski et al. Publication No. US 2020/0244297 A1 (Zalewski hereinafter) and Korrapati et al. Patent No, US 10,440,579 B1 (Korrapati hereinafter).

Regarding claim 16, the IoT hub of claim 14,
Rahman does not explicitly teach
receive user input for assigning subnets to specific IoT solutions.
the executed instructions further cause the IoT hub to be accessible by a remote computing device that uses a browser or client application with extensibility to the IoT hub, and the executed instructions further cause the IoT hub to: communicate at least a portion of a user interface (UI) to the remote computing device for managing connections of IoT devices to the IoT hub.
Zalewski teaches:
receive user input for assigning subnets to specific IoT solutions (Para 0415 – the user may have multiple sub-networks such as an user home network, an user office network, etc.; and different groups of IOT's that can function within those different sub-networks; and Para 0499 and Fig. 22A – As stated on Fig. 22A, an user may input to select a particular “assign security” level for a particular DCL group within a particular sub-network). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Zalewski. The motivation for doing so is to provide one or more selected services for IoT devices that the user equipment UE can use in a particular network.
Korrapati teaches:
the executed instructions further cause the IoT hub to be accessible by a remote computing device that uses a browser or client application with extensibility to the IoT hub, and the executed instructions further cause the IoT hub to: communicate at least a portion of a user interface (UI) to the remote computing device for managing connections of IoT devices to the IoT hub (Col. 5 lines 33-60 and Fig. 2A - Thingspace platform 210 includes one or more network devices that enable a user device 220 to register and enroll the one or more of IoT devices 100-1 through 100-n for receiving a network service. User device 220 may include any type of electronic device that includes a communication interface for communicating via network(s) 240; Fig. 8 shows an user interface 800 for managing connections of IoT devices to the Thingspace platform 210).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Korrapati. The motivation for doing so is to provide one or more selected services that the user equipment UE can use in a current registration area.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman Publication No. US 2019/0132236 A1 (Rahman hereinafter) in view of Shuman et al. Publication No. US 2014/0241354 A1 (Shuman hereinafter) and Shan et al. Publication No. US 2019/0174449 A1 (Shan hereinafter).
Regarding claim 17, 

Rahman teaches one or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in an Internet of Things (IoT) device which includes hardware for network connectivity, cause the IoT device to:

connect to a communications network comprising a plurality of distinct subnets (Para 0149 and Fig. 17 – IoT devices inside the house connect to internet via a Wi-Fi router 1706; and Fig. 27A – IoT devices 18 are connected to communication 12 via a gateway 14; and Para 0232 – the system comprising a plurality of subnets: number of gateway devices 14 and terminal devices 18 may be included in the system 10 as desired) wherein IoT devices in each of the plurality of distinct subnets are separately grouped based on a corresponding subnet of the plurality of distinct subnet to which each of the other IoT devices belong (Para 0109-0111 – the SL server 1202 then checks whether the device is in the home location and if it does, the SL server 1202 may group the device and other devices in the home together to internally associate the device with the twinning service, the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data), and in which a […] IoT solution of the plurality of different IoT solutions is mapped to each of the separate groups of IoT devices based on a corresponding subnet (Para 0155 - the LWM2M server 1702 has several services as location service and twinning service in order to the TV screens 1110, 1112 and 1114 receives services from the LWM2M server 1702; and Para 0111 – the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data)

upon connecting to one of the plurality of distinct subnets, initiate attestation procedures with an IoT hub, in which the attestation procedures include transmitting access credentials, a current location of the IoT device, and network information to the IoT hub to validate the IoT device (Para 0107 - the SL server receives a registration message from a second IoT device that is located inside the home, wherein the message can include identifying information such as the type and function of the device, location information, a device identifier such as IP address, Service Layer identifier, Application Identifier, or Device Hardware Identifier, a network password, manufacturer identifier, etc.) and connect the IoT device to the […] IoT solution (Para 0111 – the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data; and Para 0155 - the LWM2M server 1702 has several services as location service and twinning service in order to the TV screens 1110, 1112 and 1114 receives services from the LWM2M server 1702)

initiate communications with the IoT hub when the IoT hub validates that the IoT device is located inside a defined geofence, in which the communications include one or more of transmitting data to the IoT hub or receiving data from the IoT hub (Para 0109-0110 - the SL server 1202 then checks whether the device is in the home location and if it does, the SL server 1202 internally associates the device with the twinning service. And after that, the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data).
continue communications with the IoT hub by […] re-initiating the attestation procedures that at least include transmitting the current location to the IoT hub to verify that the IoT device is located within the geofence (Para 0130 – The SL server 1202 can also decide to deactivate the twining service 1214 for particular group members based on determining that whether a device changing its location; and Para 0160 - the LWM2M server 1702 can then check the location of the smart watch. Other checks may also be done such as time of day, etc. If the smart watch is not at home then the twinning service will not be triggered as this service is only applicable at home). 
receive an IoT solution at the IoT device from the IoT hub that is selected based on the mapping (Para 0111 – the SL server 1202 triggers the device to join an IP multicast group of the twinning service. This can allow for efficient future interaction between the SL server and the twinning group 1214 in order to send and receive data)
Rahman does not explicitly teach
a unique IoT solution of the plurality of different IoT solutions is mapped to each of the separate groups of IoT devices based on a corresponding subnet, wherein each IoT unique solution comprises software configured to interoperate with functionalities supported by the group of IoT devices; and connect the IoT device to the unique IoT solution.
continue communications with the IoT hub by periodically re-initiating the attestation procedures that at least include transmitting the current location to the IoT hub to verify that the IoT device is located within the geofence.
Shuman teaches:
a unique IoT solution of the plurality of different IoT solutions is mapped to each of the separate groups of IoT devices based on a corresponding subnet (Para 0066 and Fig. 1E – IoT devices in a certain location are grouped into a group and other IoT devices in a different location is grouped to a different group to implement the desired function; and Fig. 1E states that IoT device group 1 is associated to subnet 160A and IoT device group 2 is associated to subnet 160B; Para 0078-0079 – the device organizer may detect that the projector 810 is turned on during a presentation, and in response thereto, the device organizer may identify a lighting control function that accommodates viewing of the projection screen. The device organizer may then determine a subset of IoT devices 1-N that can implement the lighting control function based on information of these IoT devices), wherein each IoT unique solution comprises software configured to interoperate with functionalities supported by the group of IoT devices (Para 0072 – the device organizer may identify a desired function from a plurality of desired functions to implement in proximity to the plurality of local IoT devices that were detected. For example, the desired function can be including: (i) a specialized lighting control scheme during a movie presentation, and (ii) modifying the temperature in a conference room; wherein the modifying the lighting control function is implemented by IoT devices 1-3 in conference room A); and connect the IoT device to the unique IoT solution (Para 0081 – The device organizer may then direct the independent device group to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750, and the independent device group of IoT devices 1-3 may implement the desired function by having each of IoT devices 1-3 modify their light emission characteristics).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shuman. The motivation for doing so is to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions (Shuman, Para 0002).
Shan teaches
continue communications with the IoT hub by periodically re-initiating the attestation procedures that at least include transmitting the current location to the IoT hub to verify that the IoT device is located within the geofence (Para 0051 - the UE 301 performs a Periodic Registration Update procedure triggered by expiration of the periodic update timer to notify the network (e.g., AMF 321) that the UE 301 is still active; and Para 0104 – in order to perform the Periodic Registration Update procedure, the new AMF 321 receives, via RAN 310, location Information related to the cell in which the UE 301 is camping. This information is re-transmitted location information because the prior UE location information has been transmitted in the initial registration of the UE 301)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Regarding claim 18, the one or more hardware-based non-transitory computer-readable memory devices of claim 17,
Rahman does not teach
the IoT device re-initiates the attestation procedures when a duration of time associated with a locally stored token expires, and the executed instructions further cause the IoT device to receive a new token upon validation by the IoT hub.
Shan teaches:
the IoT device re-initiates the attestation procedures when a duration of time associated with a locally stored token expires, and the executed instructions further cause the IoT device to receive a new token upon validation by the IoT hub (Para 0051 - the UE 301 performs a Periodic Registration Update procedure triggered by expiration of the periodic update timer to notify the network (e.g., AMF 321) that the UE 301 is still active). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rahman to include the teachings of Shan. The motivation for doing so is to provide local data network service area that the user equipment UE can use in a current registration area (Shan, Abstract).


Regarding claim 19, the one or more hardware-based non-transitory computer-readable memory devices of claim 17,
Rahman teaches
the transmitted network information includes identification for one or more of the communications network or a subnet among the plurality of distinct subnets which includes a gateway edge device, a router, a wireless access point, a modem, or a switch (Para 0107 - the SL server receives a registration message from a second IoT device, wherein the message can include identifying information; and Para 0149 and Fig. 17 - A Wi-Fi router 1706 provides the IP connectivity (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702. So, when the IoT devices in the home send data to server 1702 via router 1706, identifier of the router is determined by the server).
wherein the IoT solution with which the IoT device is connected is determined based on the transmitted network information (Para 0149-150 and Fig. 17 – Fig. 17 states that IoT devices inside the house communicate with the server 1704 via a Wi-Fi router 1706. So, based on the received information from the IoT device, the subnet (the local network via Wi-Fi router of the house network) from which the IoT device is connecting is identified and the devices behind the Wi-Fi router are automatically grouped in order to receive the twinning service).

Regarding claim 20, the one or more hardware-based non-transitory computer-readable memory devices of claim 17,
Rahman teaches
the IoT device is configured to automatically initiate the attestation procedures for validation with the IoT hub upon establishing the connection to the communications network (Para 0159 – Upon registration with the server, the smart watch then sends an LWM2M update message to the LWM2M server 1702 which includes its location information), such that the IoT device is configured to operate upon validation (Para 0160-0161 - the LWM2M server 1702 can then check the location of the smart watch, and if the smart watch is at home, then the twinning service is activated) and is rejected from communicating with the IoT solution if validation fails (Fig. 19 - if the smart watch is not at home, then the twinning service is not activated as showed at step 6 of Fig. 19)
- 29 -DOCS 123144-014UT1/2670836.1








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445